135 Ga. App. 772 (1975)
219 S.E.2d 19
LITTLE
v.
THE STATE.
50975.
Court of Appeals of Georgia.
Submitted September 15, 1975.
Decided September 22, 1975.
William G. Hasty, Jr., for appellant.
C. B. Holcomb, District Attorney, Frank C. Mills, III, for appellee.
BELL, Chief Judge.
The defendant appeals from his conviction for burglary. Held:
1. A witness for the state identified the defendant from a pre-trial photographic lineup of 12 photographs as the person from whom he purchased items stolen from the premises burglarized. Each individual picture had an identifying number. The photographs were admitted over the objection that it erroneously placed the defendant's character in issue. The argument is made that the identifying number around the defendant's neck would indicate the defendant had been in custody previously. No error was committed. The picture of defendant with an identifying number does not indicate that the defendant was guilty of any previous crime and does not place his character in issue. Creamer v. State, 229 Ga. 704 (194 SE2d 73).
2. This same state's witness testified on cross examination that he observed no unusual marks on the defendant's body at the time defendant was wearing a short sleeved shirt. During his testimony, defendant exhibited his arms to the jury which were covered with tattoos. The state in rebuttal recalled its identifying witness and he testified again that even though he did not notice the tattoos, he was still certain that his identification of the defendant was correct. He testified that the district attorney questioned him about the tattoos during a recess in the trial after the defendant exhibited his arms to the jury. It is contended that it was error to allow the witness to testify in rebuttal when it was shown that the district attorney during a recess disclosed to this witness the defendant's "testimony" in re the tattoos in violation of the sequestration rule. The record fails to show that the sequestration rule was invoked. Thus no error. Byers v. Lieberman, 126 Ga. App. 582, 585 (191 SE2d 470). But even if the rule had been invoked, no harmful error has been shown as there is nothing to show that the witness was informed that the defendant exhibited his tattoos to the jury. Bennett v. State, 107 Ga. App. 284 (129 SE2d 820).
*773 3. The evidence authorized the conviction.
Judgment affirmed. Webb and Marshall, JJ., concur.